HAWTHORNE, Justice.
Vincent Lovoi was convicted of the crime of gambling denounced by R.S. 14:90 and sentenced to pay a fine of $350 or in default of payment of fine to serve 60 days in the parish prison. He has appealed.
The bill of information charges the defendant with having committed the crime of gambling as denounced by R.S. 14:90, and then proceeds to track the language of that statute and spell out the crime in detail. No bills of exception were perfected on the trial of this case, and we find no error patent on the face of the record. Counsel for appellant argues, however, that there are two errors patent on the face of. the record which we can review. Counsel is mistaken. In order to pass upon the two alleged errors, we would have to consider the evidence taken in the case. This we cannot do under the law. La.Const. of 1921, Art. 7, Sec. 10.
The conviction and sentence are therefore affirmed.